 

Exhibit 10(f)

WD-40 COMPANY

SUPPLEMENTAL DEATH BENEFIT PLAN

This WD-40 Company Supplemental Death Benefit Plan (the “Plan”) is entered into
between WD-40 COMPANY, a Delaware corporation (hereinafter called the “Company”)
and                                          (hereinafter called “Employee”).
Employee and the Company hereby agree as follows:

1. Employee is presently employed by the Company and the Company agrees to
provide a death benefit to Employee as provided for herein if Employee dies
prior to the termination of Employee’s employment. Company or Employee may,
however, terminate Employee’s employment at any time and nothing herein shall be
construed as a contract for continued employment for any specified period of
time.

2. If Employee dies before the effective date of the termination of Employee’s
employment with the Company for any reason, including resignation, retirement,
disability or termination by the Company, the Company shall pay to Employee’s
designated beneficiary an amount equal to Employee’s then current base annual
salary as such amount shall last have been determined by the Company’s Board of
Directors. The death benefit shall be paid within sixty (60) days following the
date of Employee’s death provided that the designated beneficiary or other
person entitled to claim the death benefit presents a valid claim and
verification of entitlement satisfactory to the Company.

3. The beneficiary of the aforesaid payment to be made after Employee’s death
shall be                                          or such other person or
persons as Employee shall hereafter designate in writing to Company. If no
designated beneficiary survives Employee, such payment shall be made to
Employee’s estate.

4. If the Company shall elect to purchase a life insurance contract to provide
Company with funds to make payment hereunder, Company shall at all times be the
sole and complete owner and



--------------------------------------------------------------------------------

beneficiary of any such contract and shall have the unrestricted right to use
all amounts and exercise all options and privileges thereunder; neither Employee
nor Employee’s designated beneficiary nor any other person shall have any right,
title or whatsoever in or to any such life insurance contract.

5. Employee’s designated beneficiary or any other person or persons having any
claim or right to payment hereunder shall rely solely on the unsecured promise
of the Company set forth herein and nothing in this agreement shall be construed
to give the Employee, beneficiary or any other person or persons any right,
title, interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatsoever owned by the Company. The designated beneficiary
or other person or persons shall have the right to enforce his or her claim
against the Company in the same manner as an unsecured creditor.

6. This Plan may be amended at any time upon the written agreement of the
parties.

7. Neither Employee nor any designated beneficiary nor any other person entitled
to payment hereunder shall have the right to transfer, assign, pledge or
otherwise encumber any such payment hereunder nor shall any such payment be
subject to seizure for the payment of any debt or judgment, or be transferable
by operation of law in the event of bankruptcy or insolvency. In the event of
any attempted transfer, assignment or other encumbrance or levy, the Company
shall have no liability hereunder.

IN WITNESS WHEREOF, the undersigned have executed this Plan as of this
                     day of                     , 20        .

 

Company:

   WD-40 COMPANY    By                             
                                         
                                                   Garry O. Ridge, President   
Attest:   

                                                                   
                                                    

      Maria M. Mitchell, Secretary

Employee:

                                                                          
                                                